DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 15, 2022, were received. Claims 1, 3-6 and 15 have been amended. Claim 2 has been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1 and 3-15 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 15, 2021.

Claim Rejections - 35 USC § 112
4.	The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendment to the Claim.

5.	The rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendment to the Claim.

Claim Rejections - 35 USC § 102
6.	The rejection of Claims 1-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN105977572A), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated March 15, 2022.

7.	The rejection of Claims 1, 7-9 and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by McDonald et al. (US 2013/0122331 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 8-10 of the Remarks dated March 15, 2022.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,486,553 B1) in view of Wang (CN105977572A).
With regard to Claim 1, Kim discloses in Figures 1-3, a device for the thermal regulation of a battery module (100) comprising at least one energy storage cell (110), said device comprising: a dielectric-fluid circuit, called a spray unit (400), comprising irrigating means, including a spray pipe (400a) and spray holes (400b), for wetting the surface of said cell (110)with a dielectric fluid, pure water, that vaporizes at least partially at the surface of the cell (110) (column 4, lines 15-53 and column 5, lines 9-32).  Kim does not specifically disclose wherein the irrigation means comprise sprinkler nozzles for sprinkling the dielectric fluid, in a liquid phase. 
Wang discloses in Figures 1-2, a device for the thermal regulation of a battery comprising at least one energy storage cell (1), said device comprising: a dielectric-fluid circuit comprising irrigating means, including a nozzle (3), spray branch pipe (4), spray main pipe (5) and pump (6), for wetting the surface of said cell (1) with said dielectric fluid, called an insulating liquid heat conducting working medium (2) (paragraphs 0040-0050). Wang discloses wherein the irrigation means (3, 4, 5, 6) comprise sprinkler nozzles (3) for sprinkling the dielectric fluid (2), in the liquid phase (paragraphs 0040-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include sprinkler nozzles for sprinkling dielectric fluid in a liquid phase as part of the irrigation means, because Wang teaches that sprinkler nozzles evenly spray liquid working medium directly and uniformly on the battery cells (paragraph 0050). 
With regard to Claim 3, Kim discloses in Figures 1-3, wherein the spray holes (400b) are configured to be positioned between each of the battery cells (110) so as to spray the dielectric fluid onto the lateral faces of the cells (110) (column 5, lines 9-25 and 54-60).  Kim does not specifically disclose the use of sprinkler nozzles. 
Wang discloses in Figures 1-2, a device for the thermal regulation of a battery comprising at least one energy storage cell (1), said device comprising: a dielectric-fluid circuit comprising irrigating means, including a nozzle (3), spray branch pipe (4), spray main pipe (5) and pump (6), for wetting the surface of said cell (1) with said dielectric fluid, called an insulating liquid heat conducting working medium (2) (paragraphs 0040-0050). Wang discloses wherein the irrigation means (3, 4, 5, 6) comprise sprinkler nozzles (3) for sprinkling the dielectric fluid (2), in the liquid phase (paragraphs 0040-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include sprinkler nozzles for sprinkling dielectric fluid in a liquid phase as part of the irrigation means, because Wang teaches that sprinkler nozzles evenly spray liquid working medium directly and uniformly on the battery cells (paragraph 0050). 
With regard to Claim 4, Kim discloses in Figure 3, wherein the spray holes (400b) are configured to be positioned above each of the battery cells (110) so as to spray the dielectric fluid onto the upper faces of the cells (110) (column 5, lines 9-25). Kim does not specifically disclose the use of sprinkler nozzles.
Wang discloses in Figures 1-2, a device for the thermal regulation of a battery comprising at least one energy storage cell (1), said device comprising: a dielectric-fluid circuit comprising irrigating means, including a nozzle (3), spray branch pipe (4), spray main pipe (5) and pump (6), for wetting the surface of said cell (1) with said dielectric fluid, called an insulating liquid heat conducting working medium (2) (paragraphs 0040-0050). Wang discloses wherein the irrigation means (3, 4, 5, 6) comprise sprinkler nozzles (3) for sprinkling the dielectric fluid (2), in the liquid phase (paragraphs 0040-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include sprinkler nozzles for sprinkling dielectric fluid in a liquid phase as part of the irrigation means, because Wang teaches that sprinkler nozzles evenly spray liquid working medium directly and uniformly on the battery cells (paragraph 0050). 
With regard to Claim 5, Wang discloses in Figures 1-2, wherein the sprinkler nozzles (3) are configured in such a way as to produce a jet of dielectric fluid (2) (paragraph 0025).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim to be configured in such a way for the sprinkler nozzles to produce a jet of dielectric fluid, because Wang teaches that sprinkler nozzles evenly spray liquid working medium directly on the battery cells (paragraph 0050). 
With regard to Claim 6, Kim discloses in Figures 1-3, wherein the spray holes (400b) are configured in such a way as to spray the dielectric fluid in the form of fine droplets, sprayed in relatively small particle form, intended to flow over the surface of the cells (110) (column 4, lines 45-46).  Kim does not specifically disclose the use of sprinkler nozzles.
Wang discloses in Figures 1-2, a device for the thermal regulation of a battery comprising at least one energy storage cell (1), said device comprising: a dielectric-fluid circuit comprising irrigating means, including a nozzle (3), spray branch pipe (4), spray main pipe (5) and pump (6), for wetting the surface of said cell (1) with said dielectric fluid, called an insulating liquid heat conducting working medium (2) (paragraphs 0040-0050). Wang discloses wherein the irrigation means (3, 4, 5, 6) comprise sprinkler nozzles (3) for sprinkling the dielectric fluid (2), in the liquid phase (paragraphs 0040-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include sprinkler nozzles for sprinkling dielectric fluid in a liquid phase as part of the irrigation means, because Wang teaches that sprinkler nozzles evenly spray liquid working medium directly and uniformly on the battery cells (paragraph 0050). 
With regard to Claim 7, Kim discloses in Figures 1-3, a reservoir, called a fluid tank (510), configured to be positioned under the cells (110) and able to recover, in liquid phase, the dielectric fluid, or pure water, that has been sent over the surface of the battery cells (110), and a pump (520) configured to draw said dielectric fluid from the reservoir (510) and pressurize it in said dielectric-fluid circuit (400) (column 3, lines 58-64, column 5, lines 45-53 and column 6, lines 1-15).
 With regard to Claim 15, Kim discloses in Figures 1-3, a battery pack (100) comprising; a plurality of battery cells (110); a device with a dielectric-fluid circuit, called a spray unit (400), comprising irrigating means, including spray pipe (400a) and spray holes (400b), for wetting the surface of said cells (100) with a dielectric fluid, pure water, that vaporizes at least partially at the surface of the cell (110), wherein the irrigating means (400a, 400b) cause a circulation of said dielectric fluid so as to bring the dielectric fluid into contact with the surface of the cells (110) (column 4, lines 15-53 and column 5, lines 9-32).  Kim does not specifically disclose wherein the irrigation means comprise sprinkler nozzles for sprinkling the dielectric fluid, in a liquid phase.
Wang discloses in Figures 1-2, a device for the thermal regulation of a battery comprising at least one energy storage cell (1), said device comprising: a dielectric-fluid circuit comprising irrigating means, including a nozzle (3), spray branch pipe (4), spray main pipe (5) and pump (6), for wetting the surface of said cell (1) with said dielectric fluid, called an insulating liquid heat conducting working medium (2) (paragraphs 0040-0050). Wang discloses wherein the irrigation means (3, 4, 5, 6) comprise sprinkler nozzles (3) for sprinkling the dielectric fluid (2), in the liquid phase (paragraphs 0040-0050). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include sprinkler nozzles for sprinkling dielectric fluid in a liquid phase as part of the irrigation means, because Wang teaches that sprinkler nozzles evenly spray liquid working medium directly and uniformly on the battery cells (paragraph 0050). 

12.	Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,486,553 B1) in view of Wang (CN105977572A), as applied to Claims 1-7 and 15 above, and in further view of Radermacher et al. (US 2012/0247713 A1).
With regard to Claim 8, Kim and Wang disclose the device in paragraph 11 above, but do not specifically disclose at least one cooling means for cooling the dielectric fluid. 
Radermacher et al. disclose in Figure 3, a device for the thermal regulation of a battery module (18) comprising at least one energy storage cell (24), said device comprising: a dielectric-fluid circuit, called a temperature controlled liquid distribution system (21), comprising irrigating means, called distribution tubes or pipes (32), for wetting the surface of said cell (24) with a dielectric fluid (29), wherein the irrigation means (32) comprise distribution ports (30) for spraying, dripping, pouring or misting the dielectric fluid (29), in a liquid phase (paragraphs 0019-0021, 0027).  Radermacher et al. disclose a reservoir, called a collection tray (23), configured to be positioned under the cells (24) and able to recover, in liquid phase, the dielectric fluid (29) that has been sent over the surface of the battery cells (24), and a pump (25) configured to draw said dielectric fluid (29) from the reservoir (23) and pressurize it in said dielectric-fluid circuit (21) (paragraph 0021). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the device of Kim and Wang to include at least one cooling means for cooling the dielectric fluid, because Radermacher et al. teach that this configuration allows for improved battery life and overall vehicle performance (paragraph 0008).
With regard to Claim 9, Radermacher et al. disclose in Figure 3, wherein the cooling means (27) for cooling the dielectric fluid comprises a heat exchanger situated in the dielectric-fluid circuit (21) (paragraphs 0024-0025). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the device of Kim and Wang to include a heat exchanger situated in the dielectric-fluid circuit, because Radermacher et al. teach that this configuration allows for improved battery life and overall vehicle performance (paragraph 0008).
With regard to Claim 10, Radermacher et al. disclose in Figure 3, wherein the cooling means (27) for cooling the dielectric fluid comprises a heat exchanger situated in the dielectric-fluid circuit (21) and which can be placed in a different location based upon desired result paraments (paragraph 0025).  Radermacher et al. do not specifically disclose wherein the cooling means for cooling the dielectric fluid comprises a heat exchanger situated in the reservoir. Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to situate the cooling means heat exchanger in the reservoir, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 14, Radermacher et al. disclose in Figure 3, a heating means, called a heat exchanger (37), for heating said dielectric fluid (29) (paragraphs 0024-0025). Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the device of Kim and Wang to include a heating means for heating said dielectric fluid, because Radermacher et al. teach that this configuration allows for improved battery life and overall vehicle performance (paragraph 0008).


13.	Claims 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,486,553 B1) in view of Wang (CN105977572A), as applied to Claims 1-7 and 15 above, and in further view of McDonald et al. (US 2013/0122331 A1).
With regard to Claims 8-9, Kim and Wang disclose the device in paragraph 11 above, but do not specifically disclose at least one cooling means for cooling the dielectric fluid, wherein the cooling means for cooling the dielectric fluid comprises a heat exchanger situated in the dielectric-fluid circuit.
Mc Donald et al. disclose in Figure 1, a device for the thermal regulation of a battery module (12) comprising at least one energy storage cell (20), said device comprising: a dielectric-fluid circuit, called a cooling system (100), comprising irrigating means, including a cooling element (38) and a heating element (34), for wetting the surface of said cell (20) with a dielectric fluid (28) (paragraphs 0014-0020). McDonald et al. disclose a reservoir, called a base area (36), configured to be positioned under the cells (20) and able to recover, in liquid phase, the dielectric fluid (28) that has been sent over the surface of the battery cells (20), and a pump, including the car AC unit (120), configured to draw said dielectric fluid (28) from the reservoir (36) and pressurize it in said dielectric-fluid circuit (100) (paragraph 0021). McDonald et al. further disclose in Figure 1, at least one cooling means, called cooling element (38), for cooling the dielectric fluid (28) and wherein the cooling means (38) for cooling the dielectric fluid (28) comprises a heat exchanger, called a heat sink, situated in the dielectric-fluid circuit (100) (paragraph 0017). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim and Wang to include at least one cooling means for cooling the dielectric fluid, wherein the cooling means for cooling the dielectric fluid comprises a heat exchanger situated in the dielectric-fluid circuit, because Mc Donald et al. teach that this configuration allows for maintaining a substantially uniform surface temperature over each of the plurality of battery cells (paragraph 0009).
With regard to Claim 11, McDonald et al. disclose in Figure 1, wherein the cooling means (38) comprises a condenser, called a water condenser, configured to condense the dielectric fluid (28) in order to change from the vapor phase to the liquid phase and cause said fluid (28) to trickle as far as the reservoir (86) (paragraphs 0017- 0018). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim and Wang to include a cooling means comprising a condenser configured to condense the dielectric fluid to change from the vapor phase to the liquid phase and cause said fluid to trickle as far as the reservoir, because Mc Donald et al. teach that this configuration allows for maintaining a substantially uniform surface temperature over each of the plurality of battery cells (paragraph 0009).
With regard to Claim 12, McDonald et al. disclose in Figure 1, wherein the water condenser is configured for the circulation of a refrigerant fluid, or water, intended to exchange heat with the dielectric fluid (28) (paragraphs 0017-0018). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim and Wang to include a condenser configured for the circulation of a refrigerant fluid intended to exchange heat with the dielectric fluid, because Mc Donald et al. teach that this configuration allows for maintaining a substantially uniform surface temperature over each of the plurality of battery cells (paragraph 0009).
With regard to Claim 13, McDonald et al. disclose in Figure 1, wherein the cooling means (38) further comprises a heat exchanger, called a heat sink, allowing an exchange of heat between a refrigerant fluid, or water, and a coolant fluid, said water condenser being configured for the circulation of said coolant fluid for the purposes of exchanging heat with the dielectric fluid (28) (paragraph 0017-0018). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim and Wang to include a cooling means further comprising a heat exchanger allowing an exchange of heat between a refrigerant fluid and a coolant fluid, said condenser being configured for the circulation of said coolant fluid for the purposes of exchanging heat with the dielectric fluid, because Mc Donald et al. teach that this configuration allows for maintaining a substantially uniform surface temperature over each of the plurality of battery cells (paragraph 0009).
With regard to Claim 14, McDonald et al. further disclose in Figure 1, a heating means, called a heating element (34), for heating said dielectric fluid (28) (paragraphs 0016, 0023). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the device of Kim and Wang to include a heating means for heating said dielectric fluid, because Mc Donald et al. teach that this configuration allows for maintaining a substantially uniform surface temperature over each of the plurality of battery cells (paragraph 0009).

Response to Arguments
14.	Applicant’s arguments, see pages 6-10, filed March 15, 2022, with respect to the rejection(s) of Claims 1-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN105977572A) and Claims 1, 7-9 and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by McDonald et al. (US 2013/0122331 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 8,486,553 B1) in view of Wang (CN 105977572).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725